Citation Nr: 1636878	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  11-26 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 26, 2004, for the award of service connection for residuals of a head injury.  

2.  Entitlement to an effective date earlier than April 12, 2011, for the award of a total disability rating based on individual unemployability as the result of service-connected disability (TDIU).

3.  Entitlement to a rating in excess of 10 percent for residuals of a head injury before April 12, 2011, and to a rating in excess of 70 percent for residuals of a head injury on and after April 12, 2011.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A February 2011 rating decision granted service connection for residuals of a head injury and assigned an initial 10 percent rating effective April 26, 2004.  A September 2011 rating decision granted a TDIU effective April 12, 2011.  A September 2011 Statement of the Case increased the rating of the Veteran's residuals of a head injury to 70 percent effective April 12, 2011.

The Veteran participated in a videoconference hearing before the undersigned in December 2015, and a transcript of this hearing has been associated with the record.  

The Veteran raised a claim of entitlement to service connection for a heart disability in May 2011, and he raised a petition to reopen a claim of entitlement to service connection for a left knee disability in July 2011.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to a rating in excess of 10 percent for residuals of a head injury before April 12, 2011, and to a rating in excess of 70 percent for residuals of a head injury on and after April 12, 2011 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1.  The RO received a claim for service connection for residuals of a head injury on October 28, 2002 and has continuously prosecuted this claim since that time.

2.  Because the TBI is secondary to the service connected knee disability, the two conditions are considered as a single disability for TDIU purposes with a resulting combined evaluation of 60 percent as of October 28, 2002. 

3.  The Veteran's service connected disabilities have rendered him unable to obtain or maintain substantially gainful employment since October 28, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 28, 2002, for the award of service connection for residuals of a head injury have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).

2.  The criteria for an effective date of October 28, 2002 for the award of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Veteran's claims of entitlement to earlier effective dates are downstream issues from the initial awards of service connection for residuals of a head injury and a TDIU, and therefore additional notice is not required.  Once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the Veteran has not alleged prejudice from any downstream notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error). Thus, adjudication of his claim at this time is warranted. 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A  (West 2014).  All records pertinent to the effective date claims are of record.  There is no indication in the record that there is any additional relevant evidence that has not been associated with the claims files.  Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating the claims, and the Board will proceed with a decision.

Earlier Effective Date for Service Connection

The Veteran argues that he is entitled to an effective date earlier than April 26, 2004, for the award of service connection for residuals of a head injury.  

The effective date for the grant of service connection based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b) (1) (West 2014); 38 C.F.R. § 3.400(b) (2015). 

A "claim" is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2015).  Any communication or action indicating an intent to apply for VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  

The above reference to "the date entitlement arose" is not defined in the current statute or regulation.  The term has generally been interpreted to mean the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).

The Board will first address the proper date of claim in this case.  On October 28, 2002, the Veteran filed a claim of entitlement to service connection for a head injury, based either on medical malpractice or as "the direct result" of  his service-connected knee disability.  The Veteran claimed that in September 2001 or October 2001, his service-connected right knee gave way when bending, and he hit his head as a result.  The RO developed this claim only on the basis of medical malpractice under 38 U.S.C.A. § 1151, and in August 2003, the RO denied entitlement to compensation for a neurological disorder under this statute.  

On April 26, 2004, the Veteran again stated that he hit his head after falling as the result of his service-connected right knee buckling.   After this April 2004 petition, the RO developed the Veteran's claim of entitlement to residuals of a head injury as the secondary result of the Veteran's service-connected right knee disability.  The Veteran's claim for service connection was ultimately granted in a February 2011 rating decision, which assigned a 10 percent evaluation effective April 26, 2004, which the RO stated was the Veteran's original date of claim.  

The Board disagrees that April 26, 2004 was the Veteran's original date of claim.  The Veteran's October 28, 2002, statement specifically sought service connection for residuals of a head injury as the secondary result of his service-connected knee disability.  Moreover, it is clear from the medical evidence of record that the Veteran was experiencing residuals from his TBI at that time, having undergone brain surgery in February 2002.  Thus, the proper date of claim as to this issue is October 28, 2002.  

As noted above, the appropriate effective date for the claim on appeal is the latter of the date of receipt of claim (in this case, October 28, 2002) or the date entitlement arose.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The Veteran's entitlement to service connection for residuals of a head injury were met as of the date his claim was received, as the head injury predated this claim.  

Earlier Effective Date for a TDIU

The Veteran argues that he is entitled to an effective date earlier than April 12, 2011, for the award of a TDIU.  

A TDIU will be granted when the evidence shows that a veteran is precluded, by reason of service connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).  For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  In addition, when a Veteran has one disability rated at 50 percent with an additional disability rated at 0 percent or 10 percent, the above-described schedular requirements are considered to have been met.  VBA Fast Letter 13-13 (June 17, 2013).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2015); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98 (1998), 63 Fed. Reg. 56704 (1998).

Turning to the facts in this case, the Veteran was awarded a TDIU with an effective date of April 12, 2011.  He has argued that the effective date for this award should be as early as April 26, 2004, when he filed a claim of entitlement to a TDIU.  

However, a claim for an increased rating encompasses a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, while the Veteran formally filed for TDIU in April 2004, his claim that was received October 28, 2002 now serves as the date of claim.  

The Board now turns to the issue of eligibility for TDIU.  With the exception of a period of total disability due to convalescence from May 2005 to August 2005, from April 2004 to April 12, 2011, the Veteran has been in receipt of a combined 60 percent disability evaluation: 10 percent for residuals of a head injury and 60 percent for a right knee disability.  The Veteran is also in receipt of noncompensable evaluations for a right eye disability and sinusitis.  Given that the Veteran's head injury occurred as the result of his service-connected knee disability, and affording due consideration to the policy outlined in VBA Fast Letter 13-13, the Board finds the Veteran's disabilities meet the schedular criteria for a TDIU throughout the period on appeal.  Essentially, the knee and TBI are considered a single disability for TDIU purposes, because they resulted from a common etiology, with a resulting combined evaluation of 60 percent.  See 38 C.F.R. § 4.16(a) ("For the above purpose of one 60 percent disability, ... the following will be considered as one disability: ... disabilities resulting from common etiology or a single accident....").
 
With the Veteran's disabilities meeting the schedular criteria for the award of a TDIU since the time his claim was received on October 28, 2002, the remaining question is whether the evidence demonstrates that the Veteran's service connected disabilities rendered him unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities at any time before April 12, 2011.  

Turning to the evidence in this case, in his April 26, 2004 claim for a TDIU, the Veteran indicated that he was unable to work as the result of his head injury and knee condition.  The Veteran's head injury kept him from focusing, and his knee condition kept him from sitting or standing for long periods of time.  The Veteran stated that he last worked full-time in September 2000, at which time he became too disabled to work.  The Veteran reported that in 1999, he had earned $150 thousand working as a financial consultant.  The Veteran reported that he had completed three years of college, had a real estate broker's license and a broker's license from the National Association of Securities Dealers.  

In May 2004, a clinician noted that the Veteran reported being unable to work due to daytime somnolence; the Veteran reported that for the past two years, he slept for only two hours at a time, and he was unable to specify what woke him up.  A separate May 2004 record indicated that the Veteran had symptoms of obstructive sleep apnea that was causing the Veteran to have an inability to work.  

In August 2004, the company that employed the Veteran from September 1999 to August 2000 indicated that the Veteran had worked in sales, business planning, and spreadsheet analysis.  The Veteran worked 40 hours weekly; his employment had been terminated because he changed to an independent sales agent.  

In August 2004, the Veteran stated that he had not worked since his September 19, 2000, knee replacement.  The Veteran stated that he suffered from memory loss, worsening headaches, and knee pain.  The Veteran took medication for pain, depression, headaches, and insomnia.  These medications, taken in treatment of his knee disability and residuals of a head trauma, left him unable to work.  The Veteran was constantly tired from medication, could not focus for any length of time, and could not work without many breaks for rest.  

The Veteran underwent a VA examination for compensation and pension purposes in December 2004, at which time the examiner noted that the Veteran should avoid kneeling, crouching, crawling, and walking on uneven ground as a result of his right knee disability.  The Veteran's knee disability left him unable to run and jump.  The examiner indicated that the Veteran should avoid unprotected heights and hazards due to his previous history of craniotomy and chronic headaches.  The examiner noted that the Veteran could engage in such activities as brushing his teeth, dressing himself, showering, cooking, vacuuming, driving a car, and taking out the trash.  The Veteran's right knee pain caused him difficulty with walking, grocery shopping, pushing a lawnmower, gardening, and climbing stairs.  

In a January 2005 application for disability benefits from the Social Security Administration (SSA), the Veteran stated that his right leg caused him to have mobility problems, but his "brain injury and surgery . . . ruined [his] ability to work at the computer."  An SSA examiner indicated that the Veteran had cognitive disorder NOS secondary to a traumatic brain injury, which resulted in memory impairment and disturbance in mood.  In a March 2005 evaluation in connection with the Veteran's claim for SSA benefits, a psychological evaluator found that the Veteran would be able to learn a simple, repetitive task and could perform detailed, varied, or complex tasks.  The Veteran would be able to work independently and was capable of sustaining cooperative relationships with coworkers and supervisors, and he could relate in an appropriate manner with supportive authority figures.  

In August 2007, the Veteran's private neurologist indicated that the Veteran was "entirely asymptomatic and neurologically intact."

The Veteran underwent a VA examination in January 2011, at which time the examiner noted that the Veteran engaged in limited work after his knee surgery, and he then stopped working entirely after his brain surgery.  The examiner noted that as a result of the Veteran's cognitive impairment, he had difficulty concentrating and had a limited capacity to use the computer.  The examiner found that the Veteran's headaches had no effects on his usual occupation.  

The Veteran underwent an additional examination for VA compensation and pension purposes in April 2011, at which time the examiner noted that the Veteran could not cook, walk, drive a car, shop, take out the trash, push a lawn mower, garden, or climb stairs.  The examiner found, as a result of the Veteran's right knee disability, that he would be precluded from prolonged standing, running, or jumping.  The Veteran would have difficulty climbing stairs, and the Veteran should avoid pivoting, squatting, crouching, and twisting.  The examiner found, however, that these symptoms would not limit the Veteran from obtaining and maintaining gainful employment that was sedentary in nature.  

In a separate examination of the Veteran's residuals from a head injury, an April 2011 examiner evaluated ten facets of cognitive impairment.  The examiner found that there was a moderate functional impairment of the Veteran's memory, attention, concentration, and executive functions.  The examiner found that the Veteran was able to process information at an appropriate rate and content.  The examiner found that the Veteran's judgment was normal for complex or unfamiliar decisions.  The Veteran was fully oriented.  The examiner found that the Veteran's social interaction was frequently inappropriate. The Veteran's motor activity and visual spatial orientation were normal.  The examiner found that the subjective symptoms of anxiety, intermittent dizziness, moderate headaches (with some requiring rest), frequent insomnia, fatigability, and blurred vision resulted in a moderate impairment, and the Veteran was "unable to sustain work".  The Veteran's neurobehavioral effects of irritability, unpredictability, lack of motivation, verbal aggressiveness, belligerence, apathy, and moodiness created a moderate level of impairment that interfered with his social interactions but did not preclude them.  The Veteran had an impairment in comprehending written language that occurred more than occasionally but less than half of the time.  

Turning to an analysis of the facts in this case, the Board finds that the Veteran's service-connected disabilities left him unable to secure and follow a substantially gainful occupation since October 28, 2002, and a TDIU is granted from that date. 


ORDER

An earlier effective date of October 28, 2002, for the award of service connection for residuals of a head injury is granted.

An effective date of October 28, 2002, for the award of a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran was last provided with a VA examination addressing the residuals of a head injury in October 2011.  During the Veteran's December 2015 hearing before the undersigned, the Veteran stated that such residuals had been "really bad" over the last year, with his headaches worsening and his memory deteriorating.  Accordingly, with evidence of record suggesting that the Veteran's residuals of a head injury may have worsened, an examination should be obtained on remand that fully addresses the current severity of the Veteran's head injury residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule him for a VA examination to address the current severity of his residuals of a head injury.

2.  Then, readjudicate the Veteran's claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


